Citation Nr: 0218723	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $82,342.83 plus interest.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1964 to January 
1970, and from February 1971 to September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania.  In the decision, the RO 
denied entitlement to waiver of recovery of an overpayment 
of $82,342.83.


REMAND

In his substantive appeal statement (VA Form 9) dated 
November 9, 2001, the veteran checked a box indicating 
that he desired a BVA hearing at the local VA office.  
Such a hearing was scheduled for November 1, 2002; 
however, the veteran failed to appear for that hearing.  
Subsequently, on November 25, 2002, the Board received a 
letter from the veteran in which he stated that he missed 
the hearing due to the fact that he was incarcerated.  He 
noted that he would be released by May 16, 2003, and 
requested that his hearing be rescheduled.  

In a letter dated December 16, 2002, the undersigned Board 
Member granted the veteran's motion to reschedule the 
hearing.  This hearing must be scheduled at the RO level, 
and, accordingly, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.704 (2001)).


Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a hearing before a member of the Board 
at the RO sometime after May 16, 2003.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


